Exhibit 99 FARMER MAC NEWS FOR IMMEDIATE RELEASE CONTACT May 12, 2008 Mary Waters 202-872-7700 Farmer Mac Reports First Quarter Results Core Earnings Up 69% for the Period Washington, D.C. — The Federal Agricultural Mortgage Corporation (Farmer Mac, NYSE: AGM and AGM.A) today announced that its core earnings for the quarter ended March31, 2008 increased 69% over the comparable quarter in 2007.Farmer Mac’s strong core earnings were driven by an increase in net interest income attributable to Farmer Mac’s more favorable short-term funding costs, relative to the rates on related investments, loans, and Farmer Mac Guaranteed Securities, as well as ongoing fee income from the Corporation’s $8.4billion guarantee portfolio. Farmer Mac reports financial results based on its core earnings and on a GAAP basis.Farmer Mac uses core earnings to measure corporate economic performance and develop financial plans because, in management’s view, core earnings more accurately represent Farmer Mac’s economic performance, transaction economics and business trends before the effects on earnings of changes in the fair values of financial derivatives and trading assets.Those changes reflect the application of Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (“SFAS 133”) and Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115 (“SFAS 159”).Investors and securities analysts have previously relied upon similar measures to evaluate Farmer Mac’s historical and future performance. Core earnings were $10.5 million or $1.06 per diluted share for first quarter 2008, compared to $10.5 million or $1.00 per diluted share for fourth quarter 2007 and $6.2million or $0.58 per diluted share for first quarter On a GAAP basis, for first quarter 2008, Farmer Mac had a net loss available to common stockholders of $8.3million, or $0.84 per diluted share, compared to a loss of $9.3million or $0.90 per diluted share for fourth quarter 2007 and net income available to common stockholders of $3.9million or $0.37 per diluted share for first quarter 2007.The GAAP losses in the first quarter 2008 and fourth quarter 2007 were attributable to changes in the fair values of financial derivatives associated with the significant decline in interest rates in the latter half of 2007 continuing into 2008.Farmer Mac uses financial derivatives to hedge interest rate risk on its assets and liabilities, and the changes in the fair value of those derivatives are recorded in income, while changes in the fair values of a majority of the hedged assets and liabilities are not recorded in income. On January 1, 2008, with the adoption of SFAS 159, Farmer Mac elected to measure $600.5million of investment securities and $427.3 million of Farmer Mac II Guaranteed securities at fair value, with changes in fair value reflected in earnings as they occur.These assets were selected for the fair value option under SFAS 159 because they were funded or hedged principally with financial derivatives and, therefore, the changes in fair value of the assets provide partial economic and financial reporting offsets to the related financial derivatives.Upon adoption, Farmer Mac recorded a cumulative effect of adoption adjustment of $12.1million, net of tax, as an increase to the beginning balance of retained earnings.During first quarter 2008, the net increase in fair value of the assets selected under
